                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


CHARLES SMITH, JR.                                                            PLAINTIFF

VS.                                              CIVIL ACTION NO. 3:19-CV-208-LRA

WARDEN BRIAN LADNER, DEPUTY
WARDEN VIVIAN FRAZER, and
DEPUTY WARDEN JAMES FILLYAW                                               DEFENDANTS


                       ORDER OF VOLUNTARY DISMISSAL

       This cause is before the Court on the pro se Plaintiff’s ore tenus motion, made

during his December 3, 2019, omnibus hearing, to voluntarily dismiss his complaint as to

Defendant Deputy Warden James Fillyaw. There being no objection by any Defendant

to the dismissal of Fillyaw, the ore tenus motion is hereby granted.

       IT IS, THEREFORE, ORDERED that Defendant Deputy Warden James Fillyaw

is hereby dismissed with prejudice. The Clerk is directed to alter the docket to reflect his

dismissal.

       SO ORDERED, this the 31st day of January, 2020.



                                 /s/ Linda R. Anderson
                            UNITED STATES MAGISTRATE JUDGE




                                             1
